                                                                                      FILED
                                                                                      8/31/20 1:25 pm
                                                                                      CLERK
                                                                                      U.S. BANKRUPTCY
                             UNITED STATES BANKRUPTCY COURT                           COURT - WDPA
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE: Michele Leah Nolan                                     DEFAULT O/E JAD
                                Debtor(s)
                                                              BABKRUPTCY NO. 20-21606-JAD
NATIONSTAR MORTGAGE LLC D/B/A MR.
COOPER                                                        CHAPTER 7
                              Movant
                      v.                                      RELATED TO DOC. NO. 34
Michele Leah Nolan
                              Respondent(s)
                      and
Rosemary C. Crawford, Trustee
                              Additional Respondent



         DEFAULT ORDER ON MOTION FOR RELIEF FROM THE AUTOMATIC STAY


        This 31st        day of August       , 2020, upon default, no response objecting to the Motion having
been timely filed by an interested party, and upon Movant's Certification of Service and Certification of No
Objection, it is

       ORDERED that the above-captioned Motion is granted insofar as it requests relief from the
Automatic Stay imposed by 11 U.S.C. Section 362, with respect to premises, 137 Dutchtown Rd, Butler,
PA 16002.

         Movant shall, within five (5) days hereof, serve a copy of the within Order on parties in interest
(unless they are otherwise served) and file a certificate of Service.



                                                               _______________________________
                                                               -HIIHU\$'HOOHU
                                                               United States Bankruptcy Judge


  &$6($'0,1,675$7256+$//6(59(:
        James C. Warmbrodt, Esquire
        Michele Leah Nolan
        Dai Rosenblum, Esquire
        Ronda J. Winnecour, Esquire
        Office of United States Trustee
